DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.

Response to Amendment
Claims 1-19 and 21 remain(s) pending in the application.  Applicant's amendments to the Claims are responsive to the rejections previously set forth in the Final Office Action mailed 03/22/2021, hereinafter FOA.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under Kim; Sung-Gi et al. US 20090101003 A1, hereinafter Kim’003, in view of Kim; Hyung Jin et al. US 6024544 A, hereinafter, Kim’544, have been fully considered and are persuasive.  Specifically, the argument that Kim’544 fails to disclose the newly added claim language 
Applicant's arguments with respect to the rejection(s) of claims(s) 19 under Kim’003 have been fully considered but they are not persuasive. The applicant argued that Kim’003 does not comprise the newly added subject matter, formerly of claim 21, a first bearing, second bearing, first connector and second connector.  Kim’003 discloses said limitations, as was disclosed in the FOA [0051].  The applicant further argued that Kim’003 fails to disclose newly added subject matter regarding ‘widths’.  This limitation results in a 112(a) rejection as indicated below.  Furthermore, the device of Kim’003 has widths/lengths which the examiner has interpreted to read upon the claim limitation.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 19 line 17-19 states “wherein widths of the first bearing, the second bearing, and the first connector decreases along the direction from the front surface of the piston body to the rear surface of the piston body”.  The relationship between the first bearing (212) and second bearing (213) is depicted in Fig. 5, but a description is not provided as required to be claimed.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 Ln 17-19 states the limitation “wherein widths of the first bearing, the second bearing, and the first connector decreases along the direction from the front surface of the piston body to the rear surface of the piston body”.  The term “widths” has not been previously used, and is not described in the specification.  This results in a 112(b), see below.  The examiner has interpreted this term to be synonymous with “length”.   The applicant has disclosed the first bearing, second bearing and first connector as reference numbers (212, 213 and 214) respectively.  The applicant has 
Claim 21 is rejected for its dependence upon claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 Ln 8 cites the limitation "the piston body being inclined with respect to the axial direction”.  In light of the specification, it is unclear what/how the piston body may be inclined with respect to the axial direction as it appears the specification locates the piston body to have an axis that is collinear with the axial direction.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- having at least one surface [[being]] inclined with respect to the axial direction--.
Claim 19 Ln 17 cites the limitation " wherein widths of the first bearing, the second bearing, and the first connector”.  It is unclear if the term ‘widths’ is in reference to a diameter or a length.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- wherein [[widths]] lengths of the first bearing, the second bearing, and the first connector --.
Claim 21 is rejected for its dependence upon claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim; Sung-Gi et al. US 20090101003 A1, hereinafter Kim’003.
Regarding claim 19, Kim’003 discloses (Fig. 1-4) a linear compressor comprising: 
a cylinder (41) that defines a compression space (P) therein configured to receive refrigerant [0025]; 
a piston (42) configured to reciprocate in the cylinder in an axial direction [0017]; and 
a discharge valve (43) disposed at a front end of the cylinder and configured to 
wherein the piston includes 
a piston body (42a-d) that is disposed in the cylinder and extends rearward from a front end (depicted left end) of the piston, the piston body having at least one surface [[being]] inclined with respect to the axial direction (at least the surfaces between (42a-c and 42c-b) are inclined); and
a piston flange disposed outside the cylinder and positioned rearward relative to the piston body (the depicted rightwards most portion of (42)), the piston flange extending radially outward from the piston body (it is depicted as extending radially from the piston body), and wherein a cross-section area of the piston body decreases along a direction from a front surface of the piston body facing the discharge valve to a rear surface of the piston body facing the piston flange (as depicted, there are several inclined portions of (42) whereby the cross-section area decreases in a left to right direction such as the portion between 42a and 42d),
wherein the piston body includes a first bearing (42a-c), a second bearing (42b) disposed rearward relative to the first bearing, a first connector (the portions of (42) that connects (42c and 42b)) that connects the first bearing to the second bearing, and a second connector (the portion of (42) that connects (42b) to the flange (the depicted rightwards most portion of (42)) that connects the second bearing to the piston flange, and
wherein lengths [[widths]] of the first bearing (L7), the second bearing (L2), and the first connector decreases along the direction from the front surface of the piston body to the rear surface of the piston body (Fig. 3 depicts the first axial length/width (L7) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim’003, in view of Choi; Kichul et al. US 20150078925 A1, hereinafter Choi.
Regarding claim 1, Kim’003 discloses (Fig. 1-4) a linear compressor (10) comprising: 
a frame (21);
a cylinder (41) that is disposed in the frame (depicted as residing within frame (21)) and defines a compression space (P) configured to receive refrigerant ([0027]), the cylinder defining a oil pocket (41b); 
a piston (42) configured to reciprocate in the cylinder in an axial direction [0017], wherein the oil pocket (41b) communicates with an outer circumferential surface of the piston ([0022] discloses oil pocket (41b) is a place for storing lubricating oil, [0025] discloses that an outer circumferential surface (42c) of the piston pumps out the oil 
a discharge valve (43) disposed at a front end (left end as depicted) of the cylinder and configured to close the compression space, 
a discharge cover (46) that is coupled to a front end of the frame (depicted left end of frame, [0021]) and defines a discharge space (D) configured to receive the refrigerant discharged from the compression space [0032], 
wherein the piston includes: 
a first part (between 42c-42b) that extends in the axial direction and that has a first end (left end as depicted) facing the discharge valve and a second end (right end as depicted) opposite to the first end, the first part having a first diameter (the first part fundamentally has a diameter), 
a second part (42a-42c) disposed at the first end of the first part, the second part having a second diameter (the second part fundamentally has a diameter) greater than the first diameter of the first part (depicted as having portions having a greater diameter than the first part), and 
a third part (42b) disposed at the second end of the first part, the third part having a third diameter (the third part fundamentally has a diameter) greater than the first diameter of the first part (depicted as having portions having a greater diameter than the first part), 
wherein the second part includes: 
a first outer circumferential surface (42a) that extends from a front surface (left surface as depicted) of the piston facing the discharge valve toward the first 
a second outer circumferential surface (42c) that is spaced apart from the first outer circumferential surface in a direction away from the discharge valve (spaced rightwards as depicted), and 
wherein a distance between the first outer circumferential surface and the inner circumferential surface of the cylinder is less than a distance between the second outer circumferential surface and the inner circumferential surface of the cylinder [0026]. 

Kim’003 fails to explicitly state that the frame defines a bearing supply passage, the bearing supply passage penetrating through the frame;
the cylinder defining a bearing inflow passage that extends from an outer circumferential surface of the cylinder to an inner circumferential surface of the cylinder; 
and, wherein the bearing inflow passage is in fluid communication with the bearing supply passage of the frame and an outer circumferential surface of the piston, and
wherein the bearing supply passage is configured to supply a portion of the refrigerant in the discharge space to the bearing inflow passage. 

Kim’003 does not explicitly stated that these passages exist, however, if oil is pump from the oil pocket, fundamentally some form of passage must exist to replenish 

Choi discloses (Fig. 3-4) a linear compressor (Abstract) comprising: 
a frame (20) that defines a bearing supply passage (105/110), the bearing supply passage penetrating through the frame (depicted as passing through the frame);
a cylinder (41) that is disposed in the frame (depicted as residing within frame (20)) and defines a compression space (S1) configured to receive refrigerant (Abstract), the cylinder defining a bearing inflow passage (120) that extends from an outer circumferential surface of the cylinder to an inner circumferential surface of the cylinder [0056]; 
a piston (42) configured to reciprocate in the cylinder in an axial direction (horizontally as depicted), wherein the bearing inflow passage is in fluid communication with the bearing supply passage of the frame and an outer circumferential surface of the piston [0046],
a discharge cover (46) that is coupled to a front end of the frame (left end as depicted) and defines a discharge space (S2) configured to receive the refrigerant discharged from the compression space [0023], 
wherein the bearing supply passage is configured to supply a portion of the refrigerant in the discharge space to the bearing inflow passage [0048].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Kim’003, by providing the bearing supply and inflow passages, as taught by Choi, for the purpose of delivering oil to the oil pocket for 
Regarding claim 2, Kim’003 discloses (Fig. 1-4) a first diameter (D1) of the first outer circumferential surface (42a) is greater than a second diameter (D3) of the second outer circumferential surface (42c, [0026]). 
Regarding claim 3, Kim’003 discloses (Fig. 1-4) a first axial length (L1) of the first outer circumferential surface (42a) in the axial direction is greater than or equal to a second axial length (L3) of the second outer circumferential surface (42c) in the axial direction [0027]. 
Regarding claim 4, Kim’003 discloses (Fig. 1-4) the second part (42a/42c) further includes a third outer circumferential surface (42d) that connects the first outer circumferential surface to the second outer circumferential surface (depicted as connecting), and wherein a diameter of the third outer circumferential surface (42d, fundamentally has a diameter) is less than a diameter of the second outer circumferential surface (depicted as having portions having a lesser diameter than the second outer circumferential surface).
Regarding claim 5, Kim’003 discloses (Fig. 1-4) a diameter of a front end of the piston (left most portion of 42) is less than a first diameter (D1) of the first outer circumferential surface (42a, [0027] discloses the front end may be rounded over from 42a thereby resulting in a front surface having a smaller diameter than 42a). 
Regarding claim 6, Kim’003 discloses (Fig. 1-4) the second part (42a/42c) further includes an inclined surface that extends from the front surface (the left most portion 42) of the piston to the first outer circumferential surface (42a) and that is inclined with respect to the first outer circumferential surface, and wherein a cross-
Regarding claim 7, Kim’003 discloses (Fig. 1-4) the second part (between 42c-42b) further includes an inclined surface (the depicted inclined surface that connects 42c -42d) that extends from the first outer circumferential surface to a third outer circumferential surface (42d) and that is inclined with respect to the first outer circumferential surface (depicted as inclined), and wherein a cross-section area of the piston defined by the inclined surface decreases along a direction extending from the first outer circumferential surface to the third outer circumferential surface (as depicted the cross-sectional area of the inclined surface decreases in a right wards direction). 
Regarding claim 8, Kim’003 discloses (Fig. 1-4) the second part (42c-42b) further includes an inclined surface (the depicted inclined surface that connects 42d - 42c) that extends from a third outer circumferential surface (42d) to the second outer circumferential surface (42c) and that is inclined with respect to the second outer circumferential surface (depicted as inclined), and wherein a cross-section area of the piston defined by the inclined surface increases along a direction extending from the third outer circumferential surface to the second outer circumferential surface (as depicted the cross-sectional area of the inclined surface increases in a right wards direction). 
Regarding claim 9, Kim’003 discloses (Fig. 1-4) the first part (between 42c-42b) 
Regarding claim 10, Kim’003 discloses (Fig. 1-4) a diameter of the connector is less than the diameter of the third outer circumferential surface (a diameter of the connecter (between 42c-42b) is depicted as having a smaller diameter than 42c). 
Regarding claim 11, Kim’003 discloses (Fig. 1-4) the second part (42a/42c) further includes an inclined surface (the depicted inclined surface between 42c and the portion between 42c-42b) that extends from the second outer circumferential surface (42c) to the connector (portion between 42c-42b) and that is inclined with respect to the second outer circumferential surface (depicted as inclined), and wherein a cross-section area of the piston defined by the inclined surface decreases along a direction extending from the second outer circumferential surface to the connector (as depicted the cross-sectional area of the inclined surface decreases in a right wards direction). 
Regarding claim 12, Kim’003 discloses (Fig. 1-4) the third part (42b) of the piston includes a bearing outer circumferential surface ([0025] discloses (42b) as a portion in contact with the cylinder and therefore functions as a bearing) that extends from the connector (portion between 42c-42b) in a direction away from the first part of the piston (rightwards as depicted), and wherein a diameter of the bearing outer circumferential surface is greater than a diameter of the connector (as depicted the bearing outer circumferential surface has a larger diameter than that of the connector).
Regarding claim 13, Kim’003 discloses (Fig. 1-4) the diameter of the bearing 
Regarding claim 14, Kim’003 discloses (Fig. 1-4) the cylinder defines a bearing inflow passage (41b), the bearing inflow passage being configured to: receive, into an inside of the cylinder (depicted as located radially within the cylinder), a portion of the refrigerant discharged from the compression space to an outside of the cylinder; and provide the received refrigerant to an outer circumferential surface of the piston [0025]. 
Regarding claim 15, Kim’003 discloses (Fig. 1-4) the piston is configured to reciprocate in the cylinder linearly between a top dead center position and a bottom dead center position, and wherein a portion of the first outer circumferential surface is configured to overlap the bearing inflow passage based on the piston moving the top dead center position to the bottom dead center position [0025-0031]. 
Regarding claim 16, Kim’003 discloses (Fig. 1-4) the piston includes: a piston body (42a-d) that has a cylindrical shape [0022] and that defines the first outer circumferential surface (42a) and the second outer circumferential surface (42c); and a piston flange (the rightwards most portion of 42) that extends from the piston body outward in a radial direction. 
Regarding claim 17, Kim’003 discloses (Fig. 1-4) the piston body is inclined with respect to the axial direction, and wherein a cross-section area of the piston body decreases along a direction extending from a front surface facing the discharge valve to a rear surface facing the piston flange (as depicted, there are several inclined portions of (42) whereby the cross-section area decreases in a left to right direction such as the 
Regarding claim 18, Kim’003 discloses (Fig. 1-4) a diameter of the front surface (the left most portion of (42a)) of the piston body is greater than a diameter of a rear surface (the right most portion of the portion that connects (42b) to the flange) of the piston body (as depicted the diameter of the front surface is greater than the interpreted rear surface). 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, Kim’003 discloses the claimed invention substantially as claimed, as set forth above for Claim 19 except fails to explicitly state that each of the first bearing, the second bearing, and the first connector is inclined with respect to the axial direction.
Further modification of Kim’003 to comprise the inclined first bearing, second bearing, and first connector, would render the device inoperable and therefore improper.  Therefore, Claim 21 contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745